Title: From James Madison to Creed Taylor, 8 March 1823
From: Madison, James
To: Taylor, Creed


        
          Dr Sir
          Mar. 8. 1823
        
        Your favor of Decr. 21. with a Copy of the “Journal of the Law School,” taken charge of by Mr. Stringfellow, were handed to me a few days ago only. The delay will have been explained to you by himself.
        Having never engaged in the practice of the law, and the very limited knowledge of it acquired in the Closet being much obliterated, I find myself little qualified to appreciate the merits of such a work.
        Regarding the School as an Institution well calculated, under such Auspices as it now enjoys, for training students of law for their professional duties, by a course of exercises precisely conformable to them, there would seem to be no doubt of its peculiar usefulness to the disciples of the Bar. And if the Examples, issuing in different directions from such a source, with a publication of the precedents recorded in the School, should have the effect of introducing a correct & uniform practice every where, the public benefit must be as great as it is obvious. It seems to be generally understood at present, that many of the Country practitioners at least, have a very deficient knowledge of juridical forms & rules; and that a great laxity & want of uniformity in these respects, prevail in different Courts. As far as the precedents in the Law School may promote simplicity & succinctness, as well as uniformity & System, the improvement must receive a valuable extension.
        I have so little confidence in my opinions on this subject that if I do not object to the request at the close of your letter, it is because I have so much in your friendly discretion, in any view you may give of them.
        I had not forgotten the promise given me at Rockfish Gap, and am glad to find that you have not yet lost sight of it. I shall feel much pleasure in welcoming you over my threshold, whenever you can favor me with the opportunity: tendering you in the mean time assurances of my great esteem & cordial respects.
        
          J.M.
        
      